     Case 2:11-cr-00030 Document 80 Filed 04/13/21 Page 1 of 4 PageID #: 202



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:11-00030

STEPHEN TRENT JOHNSON


                       MEMORANDUM OPINION AND ORDER

           In Charleston, on April 12, 2021, came the defendant,

Stephen Trent Johnson, in person and by counsel, Lorena E.

Litten, Assistant Federal Public Defender; came the United States

by Kristin Scott, Assistant United States Attorney; and came

Senior United States Probation Officer Patrick M. Fidler, for a

hearing on the petition to revoke the defendant's term of

supervised release.

           The court informed the defendant of the alleged

violations contained in the petition to revoke the term of

supervised release, filed on January 26, 2021, and the amendment

to the petition, filed on March 2, 2021.           The court advised the

defendant that, pursuant to Rule 32.1(b) of the Federal Rules of

Criminal Procedure, he has the right to a hearing and assistance

of counsel before his term of supervised release could be

revoked.     Whereupon the defendant admitted to the conduct

outlined in Violation Numbers 2 and 4 of the petition and

conceded that the government would be able to prove the charges

contained in Violation Numbers 1 and 3 of the petition and as
   Case 2:11-cr-00030 Document 80 Filed 04/13/21 Page 2 of 4 PageID #: 203



amended by a preponderance of the evidence.          The court found the

charges were established by a preponderance of the evidence.

         Having heard arguments of counsel, the court found that

the Guideline imprisonment range for the revocation of supervised

release upon such grounds was 8 to 14 months.          The court further

found that the Guideline ranges issued by the Sentencing

Commission with respect to revocation of probation and supervised

release are policy statements only and are not binding on the

court.   Thus, the court stated that the relevant statutory

provision is 18 U.S.C. § 3583(e)(3), which provides a maximum

term of imprisonment of three years.         Neither party objected to

the Guideline range and statutory penalty as determined by the

court.   The court found that there was sufficient information

before the court on which to sentence defendant without updating

the presentence investigation report.

         After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant's term of supervised release be revoked, and

he is to be incarcerated for a term of fourteen (14) months.

Given defendant’s serious medical condition and his desire to

minimize the risk of contracting COVID-19, the court recommended

that defendant be incarcerated at South Central Regional Jail in

Charleston, West Virginia.       Upon completion of his term of


                                     2
   Case 2:11-cr-00030 Document 80 Filed 04/13/21 Page 3 of 4 PageID #: 204



incarceration, the defendant will not be subject to any further

supervision by the United States Probation Office.

         In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into account

the nature and circumstances of the offense and the history and

characteristics of the defendant.        The court further concluded

that the sentence imposed will provide adequate deterrence to

criminal conduct and protect the public from further crimes of

the defendant.

         The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate such

an appeal, a Notice of Appeal must be filed in this court within

fourteen (14) days.     The defendant was advised that if he wishes

to appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.           The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

         The defendant was remanded to the custody of the United

States Marshals Service.


                                     3
   Case 2:11-cr-00030 Document 80 Filed 04/13/21 Page 4 of 4 PageID #: 205



         The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

         IT IS SO ORDERED this 13th day of April, 2021.

                                   ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                     4
